Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
1.	Claims 2-7, 10-11 objected to because of the following informalities:
Claims 2-7, 10-11 recite “A system of instant-messaging bot for robotic process automation” should be – The system of instant-messaging bot for robotic process automation -.
Claim 5 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1 and 4.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 10 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 6 and 8.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  Similarly, Claim 11 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 6 and 9.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 and 11  claim both system and the method steps of using the system is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission work stand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lerber et al. (2003/0182391) in view of Ben-Itzhak (2017/0250930) and further in view of Gramacho et al. (2021/0006656).
As to claim 1, Lerber teaches a system of instant-messaging bot comprising: a chatbot application for an enterprise including software ([26, 34, 62, 92]) for receiving, processing, analyzing and responding to human-generated messages in a human-like manner ([0034]); an instant-messaging (IM) platform associated with an enterprise or organization ([0092] – name of employer or company; Appendix A) connected to said chatbot application and separately connected to one or more public IM platforms via the Internet (Fig. 1 and related texts).  Lerber does not explicitly discussed a software robotic process automation (RPA) manager for said enterprise containing multiple workflow modules and receiving instructions from said chatbot for executing said workflows; and the enterprise IM platform including software for managing traffic of IM messages exchanged among said chatbot, one or more human agents connected to said enterprise IM platform, and any user connected to one of said public IM platforms.
Ben-Itzhak teaches chatbot system includes a user session manager to manage the user session between user and the conversation agent and managing the prior user session information and message exchanges associated with the user and conversation agent across multiple user devices ([0043]), processing and managing messages exchanged between a user and conversation agent performing by the chatbot system ([0059]).
Gramacho teaches the contact center includes a multimedia/social media server for engaging in media interactions (text-messaging, chat, web. Social media, co-browsing, etc.) other voice interaction with end user devices and other web servers; RPA may leverage artificial intelligent, machine learning, workflow and other technologies to automate the process of repetitive task, initiate actions and communicate with other systems or employees ([96, 98, 104).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gramacho into the teachings of Lerber for the purpose of utilizing RPA for leveraging artificial intelligent, machine learning, workflow and other technologies to automate the processing of repetitive tasks, initiate actions and communicate with other systems or employees; and incorporate the teachings of Ben-Itzhak into the teachings of Lerber for the purpose of changing, augmenting, and expanding overtime in view of the user’s activities and conversation history between the user and the conversation agent as far as tracking, capturing, and monitoring conversation between agents and users.
As to claim 2, Lerber, Ben-Itzhak, and Gramacho do not explicitly discuss the system of instant-messaging bot for robotic process automation of claim 1, wherein a said workflow module is for meeting arrangement in said enterprise. However, Gramacho teaches  application 200 performs contact center intelligence to implement workflow management/workflow optimization features of the contact center ([120]) and agent assist application provides an option to schedule a meeting ([140]). It would have been obvious to modify Gramacho to implement workflow module for meeting arrangement for the purpose of managing meeting schedule for the company properly and optimizing workflow.

5.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lerber, Ben-Itzhak, and Gramacho in view of Zhou et al. (2016/0335142).
As to claim 3, Lerber, Ben-Itzhak, and Gramacho do not explicitly discuss the system of instant-messaging bot for robotic process automation of claim 1, wherein a said workflow module is for leave application and approval in said enterprise.
Zhou teaches service task is visually configured after a related activity that include instant messaging ([0005]) and a user creates an electronic leave application workflow, a message about successful approval of the leave application workflow ([0031]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Zhou into the teachings of Lerber, Ben-Itzhak, and Gramacho for the purpose of sending notification to the user a message about successful approval of the electronic leave application workflow.

6.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lerber, Ben-Itzhak, and Gramacho in view of Steinberg et al. (US Patent 8,213,737).
As to claim 4, Lerber, Ben-Itzhak, and Gramacho do not explicitly discuss the system of instant-messaging bot for robotic process automation of claim 1, wherein a said workflow module is for textual-content extraction from pixelated digital images provided by said enterprise users via said enterprise IM platform, or by said external users via said public IM platforms.
Steinberg teaches information is extracted from the multiple preview images (col. 35, lines 40-41); image digital may be converted and temporarily stored as a pixelated digital image (col. 42, lines 15-27).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Steinberg into the teachings of Lerber, Ben-Itzhak, and Gramacho for the purpose of having the luminance and chrominance data be digitally processed.

7.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lerber, Ben-Itzhak, and Gramacho in view of Anthony et al. (US Patent 8,156,007).
As to claim 5, Lerber, Ben-Itzhak, and Gramacho do not explicitly discuss the system of instant-messaging bot for robotic process automation of claim 1, wherein a said workflow module is for return-merchandise-authorization (RMA) processes utilizing said textual-content extraction of claim 4.
Anthony teaches obtaining a Return Merchandise Authorization (RMA) number for item to be returned via the Web site of the merchant (col. 2, lines 3-13); information received from customers via a Web site or instant messaging, providing information to a customer regarding how to perform the item return (col. 10, lines 18-35). 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Anthony into the teachings of Lerber, Ben-Itzhak, and Gramacho for the purpose of performing the return processing including RMA number and information about the reasons for an item return including the information on the shipping label.

8.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Lerber, Ben-Itzhak, Gramacho, and Steinberg in view of Kumar et al. (2019/0250891).
As to claim 6, Lerber, Ben-Itzhak, Gramacho, and Steinberg do not explicitly discuss the system of instant-messaging bot for robotic process automation of claim 4, wherein said textual-content extraction comprises: Page 17 of 21a text-detection step for determining locations and sizes of text lines in said images, followed by a text-recognition step for recognizing textual content of each detected text line; and said text-detection and text-recognition steps being accomplished by convolutional neural network (CNN) methods.
Kumar teaches a convolutional neural network to provide an input GUI image and text content items in the GUI image and their corresponding locations also be detected and recognized ([0007]); each of the input GUI screen images processed to identify and extract GUI including text content items, determine parameters of the text content items such as sizes, locations, and the like ([0115]); a convolutional network model may be used to detect text content items in the GUI screen image and determine the locations and the dimensions of the text content items ([0149]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the teachings of Lerber, Ben-Itzhak, Gramacho, and Steinberg for the purpose of utilizing a convolutional neural network to provide an input GUI screen image and text content items in the GUI screen image and their corresponding locations also be detected and recognized.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,146,509 in view of Gramacho et al. (2021/0006656). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are broader and transparently found in the U.S. Patent 11,146,509 with obvious wording variations.

U.S. Patent Application 17/067,787
U.S. Patent 11,146,509
1. A system of instant-messaging bot for robotic process automation (RPA), comprising:
   a chatbot application for an enterprise (or organization) including software for receiving, processing, analyzing and responding to human-generated messages in a human-like manner;
1. A method for facilitating instant-messaging communications among a user, a chatbot, and human agents in a system of instant-messaging bot the system of the instant-messaging bot comprising:
a chatbot application including software for receiving, processing, analyzing and responding to human-generated messages in a human-like manner;
 a software RPA manager for said enterprise containing multiple workflow modules and receiving instructions from said chatbot for executing said workflows;

 an instant-messaging (IM) platform for said enterprise connected to said chatbot application and separately connected to one or more public IM platforms via the Internet; and
an instant-messaging (IM) platform for said enterprise or organization connected to said chatbot application and separately connected to one or more public IM platforms via the Internet; and
 said enterprise IM platform including software for managing traffic of IM messages exchanged among said chatbot, users of said enterprise connected to said enterprise IM platform, and external users connected to said public IM platforms.
said enterprise IM platform including software for managing traffic of IM messages exchanged among said chatbot, one or more human agents connected to said enterprise IM platform, and one or more users connected to one of said public IM platforms;

the method comprising:
said enterprise IM platform automatically attaching visible identification (IS) labels to messages passing through it to identify the receiver and the sender of every message whenever necessary to avoid ambiguity, and hence allowing said chatbot and said human agents to s hare a single messaging channel over said public IM platform for communicating with said user;
said enterprise IM platform receiving any incoming message from said user without a receiver ID, and directing it to an enterprise receiver according to the following rule: (1) sending the message to said chatbot or a said human agent who is the current participant of ongoing IM communication with said user; (2) sending the message to said chatbot or a said human agent who is designated as the default receiver if the message is to initiate a new IM communication; and
said enterprise IM platform supporting multi-channel messaging for any said human agent to engage in an IM communication with said chatbot or another human agent in parallel with said human agent’s ongoing IM communication with said user.

Claim 1 of U.S. Patent No. 11,146,509 does not teach a software RPA manager for said enterprise containing multiple workflow modules and receiving instructions from said chatbot for executing said workflows. Gramacho teaches the contact center includes a multimedia/social media server for engaging in media interactions (text-messaging, chat, web. Social media, co-browsing, etc.) other voice interaction with end user devices and other web servers; RPA may leverage artificial intelligent, machine learning, workflow and other technologies to automate the process of repetitive task, initiate actions and communicate with other systems or employees ([96, 98, 104). It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gramacho into the teachings of Lerber for the purpose of utilizing RPA for leveraging artificial intelligent, machine learning, workflow and other technologies to automate the processing of repetitive tasks, initiate actions and communicate with other systems or employees.
Allowable Subject Matter
10.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 6 and 4).
	Claims 8-9 allowed.
	As to claims 8 and 9, prior arts of record fail to teach, or render obvious, alone or in combination a method for automatic detection of text lines in pixelated digital images comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652